Citation Nr: 0727340	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-20 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right arm 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for bone missing from 
leg.

4.  Entitlement to service connection for residuals of an 
upper jaw fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The issue of service connection for a low back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
diagnosis of a right arm disorder.

2.  The medical evidence of record does not show a current 
diagnosis of bone missing from the veteran's leg.

3.  The veteran is currently service-connected for missing 
teeth numbers 9 and 10 due to trauma.

4.  The medical evidence of record does not show a current 
diagnosis of residuals of an upper jaw fracture.




CONCLUSIONS OF LAW

1.  A right arm disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

2.  Claimed bone missing from leg was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2006).

3.  Residuals of an upper jaw fracture were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case, the RO's August 2002 letter 
advised the veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim).  Further, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
identified post service treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Moreover, as there is no current 
evidence of the conditions claimed herein, no medical opinion 
is required. Finally, there is no indication in the record 
that additional evidence relevant to the issues being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Right Arm and Leg Disorders

The veteran is seeking service connection for a right arm 
disorder and for "bone missing from leg".  On his initial 
application for service connection, he attributed these 
conditions to his having been thrown from a moving cargo 
carrier while on active duty in 1983 or 1984.    

Although the veteran was specifically asked by the RO in 
August 2002 letter to submit or identify sources of evidence 
to show that he currently has a disability of the right arm 
and a bone missing in his leg, no such evidence has been 
supplied or identified by the veteran.  Moreover, a review of 
the post service medical treatment records which have been 
obtained are silent as to any findings of a right arm 
disorder, or a bone missing in his leg.

Despite the veteran's alleged inservice injuries, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that without a current disability, there can be no 
entitlement to compensation. See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for a right arm disorder and for a bone 
missing in his leg.  As such, that doctrine is not applicable 
in the instant appeal and his claims must be denied. 38 
U.S.C.A. § 5107.

Residuals of an Upper Jaw Fracture

The veteran is seeking service connection for residuals of an 
upper jaw fracture.  He attributes this to an inservice 
injury to his upper jaw occurring in 1977.

In May 2005, a VA dental examination was conducted.  The VA 
examiner noted that the veteran's claims folder and medical 
records were available and reviewed.  The examination report 
noted that in June 1977, while in the service, the veteran's 
teeth numbered 9 and 10 were found to have been intruded 
lingually five to six millimeters, secondary to a fall.  The 
report noted that treatment for this condition eventually 
failed and the teeth were subsequently extracted in January 
1978, and later replaced by a bridge from teeth numbered 8 to 
11 in November 1978.  The VA examiner noted that the 
veteran's military dental records do not indicate fracture of 
the mandible or maxilla in this incident.  Panorex X-ray 
examination revealed minor bone loss in the area of teeth 
numbered 9 and 10 consistent with resorption of bone after 
traumatic injury.  The report concluded with a diagnosis of 
loss of teeth numbered 9 and 10 secondary to trauma.  The 
examiner noted that the missing teeth have been replaced by 
bridgework from teeth numbered 8 and 11.  In response to the 
issue of whether the veteran fractured his jaw during the 
inservice incident occurring in June 1977, the VA examiner 
stated there is no evidence of fracture of the jaw during 
this incident.  In support of his opinion, the VA examiner 
noted that he had twenty years of clinical experience and the 
clinical presentation is of loss of alveolar substance 
secondary to resorption after loss of teeth.  The examiner 
also noted that the loss of teeth is definitely due to trauma 
per military records.  

In considering this claim, the Board notes that the veteran 
has been granted service connection for missing teeth numbers 
9 and 10 due to trauma.  Accordingly, this decision is 
limited solely to the issue of service connection for 
residuals of an upper jaw fracture.

The United States Court of Appeals for Veterans Claims 
(Court) has held that without a disability, there can be no 
entitlement to compensation. See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  As clearly noted above, the VA examiner found no 
evidence of a fractured jaw having been incurred during 
service.  Moreover, the VA dental examination failed to 
identify any current residuals of a fractured jaw during 
service. 

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for residuals of an upper jaw fracture.  
As such, that doctrine is not applicable in the instant 
appeal and the veteran's claim must be denied.  38 U.S.C.A. 
§ 5107.




ORDER

Service connection for a right arm disorder is denied.

Service connection for bone missing in leg is denied.

Service connection for residuals of an upper jaw fracture is 
denied.


REMAND

The veteran is seeking entitlement to service connection for 
a low back disorder.  On his initial application for service 
connection, he attributed this condition to his having been 
thrown from a moving cargo carrier while on active duty in 
1983 or 1984.

A review of the veteran's service medical records revealed 
treatment for low back pain.  A treatment report, dated in 
March 1978, noted the veteran's complaints of back pain for 
the past week.  The report concluded with a diagnosis of 
lumbar spasm.  A treatment report, dated in May 1979, noted 
the veteran's complaints of back pain after digging holes, 
which was diagnosed as sprained muscle.  His report of 
medical history, completed pursuant to his separation 
examination in September 1985, noted his history of having 
back pain.  

Based upon its review of the veteran's claims folder, the 
Board finds that there is a further duty to assist the 
veteran with his claim herein.  As part of the VA's duty to 
assist the appellant in developing evidence in support of his 
claim, the RO should request that the veteran attempt to 
narrow down the time frame during which his alleged back 
injury occurred.  Based upon his response, a final attempt to 
obtain these records should be made by the RO.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  In making 
this determination, the Board notes that the veteran's 
initial claim form indicated that his inservice back injury 
occurred in 1983 or 1984.  However, it appears that a search 
of only the records from 1984 and 1985 from the Nuremberg 
Germany Army Hospital has been made.

Thereafter, a VA examination is warranted to clarify whether 
the veteran currently has any residuals of his inservice back 
injuries.  The Board acknowledges that the current medical 
evidence of record refers to treatment for what appears to be 
a post service back injury.  However, X-ray examinations 
conducted at that time showed findings which may, or may not, 
reflect a prior back injury.  

Accordingly, the case is remanded for the following action:

1.  Contact the veteran and request that 
he provide additional detail concerning 
his claimed inservice back injury and 
subsequent treatment.  Specifically, he 
should be asked to narrow down the time 
frame of this alleged injury to a period 
of one year or less.  He should also 
identify all inservice medical treatment 
facilities he was seen at for this 
condition.  Based upon his response, make 
an additional attempt to obtain records 
relating to this incident.

2.  Contact the veteran and afford him 
the opportunity to identify the source of 
any medical records that pertain to his 
low back condition since his discharge in 
September 1985.  Subsequently, make 
arrangements to obtain all records of 
treatment or examination from all sources 
listed by the veteran.  All information 
obtained must be made part of the file.  
All attempts to secure this evidence must 
be documented in the claims file.  The 
veteran and his representative must be 
informed as to the result of these 
efforts.  The veteran must then be given 
an opportunity to respond.

3.  Thereafter, make arrangements to 
provide the veteran with a medical 
examination to determine whether he 
currently has any low back disorder.  The 
claims file must be made available to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Thereafter, based upon 
review of the service and post service 
medical records, the examiner must 
provide an opinion as to whether the 
veteran has any current low back disorder 
related to his military service.  If such 
a determination cannot be made without 
resort to speculation, the examiner must 
specifically state this.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

4.  Notify the veteran that it is his 
responsibility to report for any VA 
examination scheduled, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).   In the event 
that the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to 
his last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  
Copies of all documentation notifying the 
veteran of any scheduled VA examination 
must be placed in the veteran's claims 
file.

5.  After the development requested has 
been completed, review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
Remand.  If the report is deficient in 
any manner, implement corrective 
procedures at once.

6.  Then readjudicate the claim and, 
thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative, if any, must be provided 
a supplemental statement of the case.  
After the veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


